Title: To Thomas Jefferson from John Thomson Mason, 18 August 1804
From: Mason, John Thomson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  George Town 18th Augt. 1804
               
               Your obliging favour of the 12th. has this moment reached me. You mentioned to me your intention to appoint Mr Jones, with which I was much pleased but having once heard from himself that he would not accept, I mentioned Mr Sprigg to you. Mr Jones may however have changed his mind, I hope he has, for if he will attend to the business, he is unquestionably better quallified than any Man in the District.
               
               Between Mr Duckett & Mr Sprigg I feel a difficulty in deciding, they are both respectable clever young men, Mr Duckett has the most experience, and upon that ground, is probably to be preferred
               But I doubt whether he will now accept, since his application to you thro’ Mr Duvall, the death of the Clerk of the House of Representatives in the State of Maryland has happened, and Mr Duckett if he chooses may with certainty supply his place.
               With great respect and real regard I am D Sir your Obedt Servt.
               
                  
                     John. T. Mason
                  
               
            